          Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 1 of 9




           Exhibit 22: Defendants’ First Amended
             Objections to Rhodes’s First Set of
                       Interrogatories
Exhibits for Plaintiffs’ L.R. 56.1 Statement                      No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 2 of 9



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, et al., an individual,)
on his own behalf and on behalf of all
                                   )
others similarly situated,         )
                                   )
                 Plaintiffs,       )
                                   )
           v.                      )                   Civil Action No: 1:18-cv-10506-ADB
                                   )
LIBERTY POWER CORP., LLC, et al., )
                                   )
                 Defendants.       )
__________________________________ )

DEFENDANTS LIBERTY POWER CORP., LLC AND LIBERTY POWER HOLDINGS,
          LLC’S OBJECTIONS AND ANSWERS TO PLAINTIFFS’
                 SECOND SET OF INTERROGATORIES

       Defendants Liberty Power Corp., LLC and Liberty Power Holdings, LLC

(“Defendants”), by counsel, serve their Objections and Answers to Plaintiffs’ Second Set of

Interrogatories. Pursuant to L.R. 26.1(c), Plaintiffs’ allegations against Defendants are as a

group of parties with a common interest and thus the three Plaintiffs collectively are limited to 25

total interrogatories. Plaintiff Samuel Katz served three (3) Interrogatories on Defendants on

August 20, 2018. Thus, the service of these additional (4) Interrogatories totals seven (7)

Interrogatories Plaintiffs have served on Defendants. Defendants do not waive, and are

asserting, that the Interrogatories are more numerous in number because they contain subparts.

                             OBJECTION TO DEFINITION NO. 6

       Defendants object to definition number six because it purports to limit the amount of

telephone numbers to which Plaintiffs are or were subscribers. Defendants are not able to verify

that this is the entire list of applicable telephone numbers for the three named Plaintiffs.
         Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 3 of 9



                             OBJECTION TO DEFINITION NO. 8

       Defendants object to definition number eight because it is vague, overly broad, and has

no temporal limitation.

                          OBJECTION TO INSTRUCTION B. SCOPE

       Defendants object to Plaintiffs’ definition of “Scope” because Defendants are only

required to provide information in their legal possession, custody, or control. They are not

required to provide information that is “otherwise available to it, including information in the

possession or custody of [third-parties].”

                  OBJECTION TO INSTRUCTION C. CERTIFICATION

       Defendants object to Plaintiffs’ certification instruction, paragraph 2, “If any

interrogatory cannot be answered in full after exercising due diligence to secure the information

with which to do so, Liberty’s response should answer as much of the Interrogatory as possible

but then expressly include the extent to which the answer is incomplete. The response should

also state with specificity why Liberty is unable to provide a complete answer, and state

whatever knowledge or information presently is available concerning the unanswered portion of

the response.” The objection is that this instruction exceeds what is required under Fed. R. Civ.

P. 33(b)(4).

               OBJECTION TO INSTRUCTION F. METHOD OF PROVIDING
                            DATA AND INFORMATION

       Defendants object to Plaintiffs’ “Method of Providing Data and Information” because it

exceeds what Defendants are required to do under the Federal Rules of Civil Procedure and the

rules of this District. Defendants are not required to produce “a spreadsheet format that is

searchable and filterable, with each data file delimited.”




                                                 2
         Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 4 of 9



            OBJECTIONS AND ANSWERS TO PLAINTIFFS’ SECOND SET OF
                             INTERROGATORIES

       1.      Identify all calls made to Plaintiffs’ telephone numbers by you or a telesales

channel. For each call, set forth (a) which Plaintiffs’ telephone number was called; (b) the

calling entity; (d) the date and time of the call; (e) the Caller ID used on the call; (f) whether the

call was made using an automatic dialing system, artificial voice, or a prerecorded message; (g)

any person to whom the call was transferred (including, but not limited to, you and/or a third

party verification company); and (h) the direct inward dial (DID) number, if the call was

transferred to you.

       SPECIFIC OBJECTION: Defendants object to this Interrogatory because it seeks

information regarding Telesales Channels which is not in Defendants’ possession, custody, or

control. See Order, ECF No. 84, at 2-3. Defendants object to this Interrogatory because it is

three or more Interrogatories characterized as one Interrogatory because it asks for all calls made

to three different individuals. Defendants object to this Interrogatory because it violates FED. R.

CIV. P. 33(a)(1) and L.R. 26.1(c). Defendants object to the Interrogatory because “direct inward

dial” is vague and undefined.

       RESPONSE: Subject to and without waiving the foregoing objections, following entities

may have made telephone calls to the following Plaintiffs:

            a. On or about November 27, 2017, Intersoft BPO Solutions called 508-540-                to

               re-establish a prior existing business relationship with that telephone number’s

               subscriber, Scoba Rhodes. See Bates LP_2082, 2090.

            b. Mezzi Marketing called 508-966-            ten times from the telephone number 508-

               202-1270. See Bates LP_3856, 2409.




                                                   3
         Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 5 of 9



            c. Dominican BPO aka AA-BPO called 508-966-                one (1) time on November 28,

               2016 on behalf of Comcast. See Bates LP_2421, 3609.

            d. Liberty Power called Scoba Rhodes on September 11, 2015, January 27, 2016, July

               28, 2016, and November 30, 2016. All of these telephone calls were “retention

               save” calls to re-establish the prior existing business relationship. That prior

               business relationship gave Liberty Power consent to call Scoba Rhodes. See

               LP_3655, LP_3656.

Defendants’ investigation is ongoing and Defendants reserve the right to supplement this Answer.



       2.      For each call listed in Response to Interrogatory No. 1 for which you contend did

not violate 47 U.S.C. § 227 (including if you contend there was consent or an existing business

relationship), state the basis for your contention, defense, claim, or assertion.

       SPECIFIC OBJECTION: Defendants object to the Interrogatory because it asks for a

legal conclusion, specifically, what did or did not constitute a statutory violation. Defendants

object to this Interrogatory because it violates FED. R. CIV. P. 33(a)(1) and L.R. 26.1(c) because it

is actually an innumerable number of Interrogatories depending on Defendants’ response to

Interrogatory No. 1.

       RESPONSE: Subject to and without waiving the foregoing objections, letters a-d are

addressed in sequence below.

       a.      Defendants had a preexisting business relationship with Scoba Rhodes with his

account having a telephone number 508-540-             On April 8, 2015, Scoba Rhodes completed

Voice Contract number 107017451. See LP_3659.              On December 6, 2017, Scoba Rhodes

completed Voice Contract number 7105313. See LP_3660. Pursuant to FED. R. CIV. P. 33(d)(1),



                                                  4
         Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 6 of 9



please see Bates LP_2102-2105, 3667, 3668, 3671, 2103, 3649, 3676, 3682, 3677, 3683, 3650,

3673.

        b.     Defendants did not violate 47 U.S.C. § 227. Defendants did not make any of these

telephone calls: Mezzi Marketing made the telephone calls.        In making these calls, Mezzi

Marketing breached its contractual relationship with Defendants. See Telesales Channel

Agreement, ECF 28-1, 28-2, Sections 2.02, 2.04, 2.06.

        Defendants are not vicariously liable for the conduct of Mezzi. Mezzi is an independent

contractor and not an employee or agent of Defendants. Id. Section 2.04. Liberty Power did not

have an agency relationship with Mezzi (either through ratification, actual authority, or apparent

authority). Mezzi acted independently and without the consent or knowledge of Defendants as an

independent contractor. Defendants did not ratify Mezzi’s conduct. Instead, Defendants did the

exact opposite and monetarily fined Mezzi. See Bates LP_3856, 2391, 4357. Defendants are

seeking indemnity from Mezzi pursuant to Section 5.01 of the Telesales Channel Agreement for

Mezzi’s breach of the contract.

        c.     Dominican BPO aka AA-BPO called 508-966-            on behalf of Comacast, not on

behalf of Liberty Power. Pursuant to FED. R. CIV. P. 33(d)(1), please see LP_3596, LP_3609. Since

this telephone call was not made on behalf of Liberty Power but instead Comcast, Liberty Power

cannot be held liable, vicariously or otherwise.

        d.     Defendants had a preexisting business relationship with Scoba Rhodes with his

account having a telephone number 508-540-             On April 8, 2015, Scoba Rhodes completed

Voice Contract number 107017451. See LP_3659.             On December 6, 2017, Scoba Rhodes

completed Voice Contract number 7105313. See LP_3660. Pursuant to FED. R. CIV. P. 33(d)(1),




                                                   5
         Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 7 of 9



please see Bates LP_2102-2105, 3667, 3668, 3671, 2103, 3649, 3676, 3682, 3677, 3683, 3650,

3673.



        3.     State the basis for every fact (including the absence of evidence supporting a fact)

you will use or assert in support of your motion for summary judgment, including but not limited

to the statement of facts required under Local Rule 56.1.

        SPECIFIC OBJECTION: Defendants object to this Interrogatory because it seeks

information protected by the work-product doctrine and attorney-client privilege. Defendants

object to the Interrogatory as premature because they have not yet written nor prepared a motion

for summary judgment. Defendants object to the Interrogatory because it presupposes a fact, that

Defendants will file a motion for summary judgment. Defendants object to the Interrogatory

because it is multiple Interrogatories imbedded into one and not discrete subparts because the

Second Amended Complaint has six counts with the three named Plaintiffs purporting to bring

various counts. Defendants object to this Interrogatory because it violates FED. R. CIV. P.

33(a)(1) and L.R. 26.1(c). Defendants’ object to this Interrogatory as duplicative of Local Rule

56.1’s requirements.



   4. For every fact identified in Interrogatory No. 3, identify all witnesses with knowledge of

        any such fact.

        SPECIFIC OBJECTION: Defendants object to the Interrogatory as premature because

they have not yet written nor prepared for a motion for summary judgment. Defendants object to

the Interrogatory because it presupposes a fact, that Defendants will file a motion for summary

judgment. Defendants object to the Interrogatory because it is multiple Interrogatories imbedded



                                                 6
           Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 8 of 9



into one and not discrete subparts because the Second Amended Complaint has six counts with

the three named Plaintiffs purporting to represent a class of individuals in various counts.

Defendants object to this Interrogatory because it violates FED. R. CIV. P. 33(a)(1) and L.R.

26.1(c).



                                                 As to Objections:

                                                 LIBERTY POWER CORP., LLC,
                                                 LIBERTY POWER HOLDINGS, LLC


                                                 By their attorneys,

                                                 /s/ Jeffrey P. Brundage
                                                 Charles A. Zdebski (pro hac vice)
                                                 Jeffrey P. Brundage (pro hac vice)
                                                 ECKERT SEAMANS CHERIN &
                                                   MELLOTT, LLC
                                                 1717 Pennsylvania Avenue, N.W.
                                                 12th Floor
                                                 Washington, DC 20006
                                                 Telephone: 202-659-6676
                                                 Facsimile: 202-659-6699
                                                 Email: czdebski@eckertseamans.com
                                                 Email: jbrundage@eckertseamans.com

                                                 Craig R. Waksler (B.B.O. # 566087)
                                                 ECKERT SEAMANS CHERIN &
                                                 MELLOTT, LLC
                                                 Two International Place, 16th Floor
                                                 Boston, MA 02110-2602
                                                 Telephone: 617.342.6800
                                                 Facsimile: 617.342.6899
                                                 cwaksler@eckertseamans.com




                                                 7
Case 1:18-cv-10506-ADB Document 177 Filed 07/12/19 Page 9 of 9
